UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO 4. TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Puravita Corporation (Exact Name of registrant in its charter) Delaware 27-5414104 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3211 Ocean Drive Vero Beach , Florida 32963 Telephone: 772.584.3308 Fax: 772.492.9219 (Address and telephone number of principal executive offices) Harvard Business Services, Inc. 16192 Coastal Hwy. Lewes, Delaware 19958 Telephone (302) 645-7400 (Name, address, including zip code, and telephone number, of agent for service) WITH COPIES TO: Rory O'Dare President Puravita Corporation 3211 Ocean Drive Vero Beach, Florida 32963 Telephone: 772.584.3308 Fax: 772.492.9219 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following boxþ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. o Large accelerated filero Accelerated filero Non-accelerated filero
